Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an operation method of an electronic apparatus. The closest prior art, Moon (USPAP       2020/0009,739), shows a similar system, in which, obtaining a first user image of a user; recognizing the user from a face region of the first user image by using a first recognition model learned based on face information of a plurality of users (Please note, claim 3. As indicated wherein the processor extracts respective face region images of the plurality of users from the image, inputs each of the plurality of extracted face region images to an emotion recognizer trained based on deep learning, and acquires an emotion recognition result of each of the plurality of users from the emotion recognizer). However, Moon fails to address: “for extracting a first additional feature information regarding the recognized user from the first user image; obtaining a second recognition model by allowing the first recognition model to additionally learn based on the extracted first additional feature information of the user; obtaining a second user image of the user and recognizing the user from a person region of the second user image by using the second recognition model”. These distinct features have been added to both independent claims and renders them allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 



























/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, March 1, 2021